TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 10, 2016



                                       NO. 03-15-00656-CV


                                   Frances Graham, Appellant

                                                  v.

                                   LNV Corporation, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on October 5, 2015. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.